NIXON, P. J.
This is an appeal on the short form from the circuit court of Jasper county. Nothing appears to have been filed in this court but a certified copy of the record entry of the judgment and order granting the appeal. A printed abstract is required by our rules and section 813, Revised Statutes 1899, and as none has been furnished, the appeal will be dismissed. [Dean v. *217Brockman, 128 Mo. App. 77, 106 S. W. 592; Garrett v. K. C. Coal Min. Co., 111 Mo. 1. c. 281, 20 S. W. 25; Cunningham v. Union Pac. Ry. Co., 110 Mo. 208, 19 S. W. 822; Whiting v. Lead Co., 195 Mo. 509, 92 S. W. 883.]
All concur.